                       Case 1:20-cv-00596-JGK Document 32 Filed 09/09/21 Page 1 of 1
                       Case 1:20-cv-00596-JGK Document 31 Filed 09/09/21 Page 1 of 1

      C0 ll era
            'Hi n
                                             WALTER M. GOt.LI::R"N (1912·1998)     STEPHANIE SVAREZ           R",Re,t FQAI s
                                             RICHARD L. OTIARA                     5-rEVEN G. r-;...rn<AS**   LAURA A. HARRINGTON




&o
                                             JOHN    F: MILLS ( 19139-2003)        THOMAS P. l<EA.>-;E*"*     t(RISTINE M.     MURPHY
                                                        J.
     a_r_a .
   ·zz
                                             ED\"":_IID
                                              CAROi.
                                              0
                                                           GROAR~E
                                             C HRISTOf'.HER P. 0 HARA
                                                       0 l~OlJRKE
                                               ,EN ISSA.GENOEL
                                                                            _
                                                                    PENN!Nv7'0N
                                                                     *
                                                                                   DAMIEN

                                                                                   G>\RRETT
                                                                                            0 . t--1AREE**
                                                                                   T,Wl..OR ANNE WAITES
                                                                                              ,J. Dowo
                                                                                   PATHICIA L. 801.A~D
                                                                                                              LILLY P!A2:Z:
                                                                                                              t\ARE N ALBF-RTELU G!LBER'I
                                                                                                                * ALSO ADMITTED IN NEW JERSEY
                                                                                                                                              .


                                                                                                               ** ALSO AOMITTl!:O IN WASHINGTON . o.c .
                                                                                                              ***
 M                 i      S L • L· •P•
                                             t..O HN
                                                  .      • •ROARKE
                                                                  .
                                             M IC H.,1-f:L 0 . 8 OSSO
                                                                                           --
                                                                                   GL£NN A l<REos +
                                                                                            '
                                                                                                                  -'<LSo Ac..,,nEo •N N£w J£RstY AND
                                                                                                                  CONNECTICUT
                                                                                                              + OF C OUNSEL


                                                                September 9, 2021

          VIAECF
          Hon. John G. Koehl
                                                                   ,~~~r
          United States District Judge
          United States District Court
                                                              7/1&/J-I : ; ~
          Daniel Patrick Moynihan Courthouse
          Southern District ofNew York                              t'k-~~~
          500 Pearl Street                                   q_ ✓~ ,10~/rt 10/;2.9 1~~.
          New York, NY 10007-1312
                                                                      'u, V 7 < 9 ~
                  Re:     Iron Workers Locals 40, 361 & 417 Health Fund v. Joyce et al
                          Civil Case No.: 20-cv-596
                                                                                                             oiftff.~     ~
                                                                                                                          tL
          Dear Judge Koehl,
                                                                                          tJ la
                                                                                         f/   1/ /00
                                                                                                       (            _5 U). ~
                  As Your Honor will recall, this firm is counsel to Plaintiff Iron Workers Locals 40, 361 & 417
          Health Fund ("Health Fund") in the above-referenced matter. We write to request an adjournment of the
          status conference currently scheduled for September 10, 2021.

                  The parties have reached a settlement in principle. The Health Fund is currently waiting to receive
          reimbursement check from Mr. Joyce's treating physician and the no fault carrier. Additionally, the
          parties have agreed to the amount of money Plaintiff will pay to the Health Fu'nd out of the settlement
          funds currently held in escrow in order to resolve the balance of the lien.

                  Plaintiff proposes that the status conference be adjourned sine die. Once the Health Fund deposits
          the reimbursement checks and the settlement money from Defendant, we will take the appropriate action
          to end this litigation and resolve the hold on the settlement funds held in escrow pursuant to the so-ordered
          stipulation entered into the parties on March 2, 2020. See Docket No. 19.

                   This is the fifth request to adjourn the status conference; the prior requests were granted. Counsel
           for the defendants has consented to the adjournment.

                  Plaintiffs thank Your Honor for the Court' s attention to this matter.

                                                                 Respectfully,

                                                                 COLLERAN, O'HARA & MILLS L.L.P .

                                                                 By:        Isl ~ @:19'Ccwte
                                                                         _ _ _ _ _ _ _ _ _ _..c,_._ _ _ __




                                                                               THOMAS P. KEANE
           TPK/gl
           3028-0008
           cc: Seamus Boy le, Esq. via ECF




100   CROSSWAYS PARK    DRNE   WEST   •SUITE 200 • WOODBURY, NEW'YORK 11797 • T: 516.248.5757 • F: 516.742.1765
                                                  WWW.GOHML~W.GOM             ~-
